Citation Nr: 0724624	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  05-03 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected post left knee ligament reconstruction 
with arthritis.

2.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected unstable left ankle.

3.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected degenerative changes of the cervical 
spine at C6-7 with left neural foraminal stenosis.

4.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected right upper extremity radiculopathy.

5.  Entitlement to service connection for claimed left upper 
extremity radiculopathy, formerly claimed as a left hand 
condition.

6.  Entitlement to service connection for a claimed bilateral 
foot disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1994 to 
November 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2004 and October 2006 rating 
decisions issued by the RO.  

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) in a hearing at the RO in March 2007.

The veteran's appeal originally included the issues of 
service connection for both headaches and a lumbar spine 
disorder.  During the pendency of the appeal, the RO, in an 
October 2006 decision, granted service connection for these 
disabilities and assigned a 10 percent evaluation for the 
headaches and a 10 percent evaluation for the lumbar spine 
disability.  Both evaluations were effective on November 4, 
2003, the date of the veteran's claim for service connection.   

The veteran was notified of this decision and did not file a 
Notice of Disagreement (NOD) in response.  Therefore, his 
appeal concerning the issues of headaches and degenerative 
disease of the lumbar spine has been resolved.  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The issues of an increased evaluation for the left knee 
disability, the right upper extremity radiculopathy and the 
cervical spine disability as well as service connection for 
both the left upper extremity radiculopathy and bilateral 
foot disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The service-connected unstable left ankle is not shown to be 
productive of marked limitation of motion of the ankle.


CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 
10 percent for the service-connected unstable left ankle have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.40, 
4.45, 4.7, 4.71a including Diagnostic Codes 5270-5274 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	VA's Duties and Applicable Regulations

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorders.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in a February 2004 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  
The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet.App. 537 
(2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  Additionally, the Court 
found that a Supplemental Statement of the Case, when issued 
following a VCAA notification letter, satisfied the due 
process and notification requirements for an adjudicative 
decision as required under the Federal Circuit's Mayfield 
decision.  

Here, the noted VCAA letter was issued prior to the appealed 
June 2004 and October 2006 rating decisions.  Moreover, as 
indicated above, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate his 
claims and assist him in developing relevant evidence. .  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  By a March 2006 letter the RO 
notified the veteran of the evidence necessary to establish 
both disability ratings and effective dates in compliance 
with these requirements.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

II.	Factual Background

The RO granted service connection for the unstable left ankle 
in a November 1999 rating decision.  A 10 percent evaluation 
was assigned effective December 1, 1998.  This 10 percent 
evaluation has remained in effect since that time.

From September 2002 to July 2006, the veteran was seen in the 
VA medical facility for treatment for his various medical 
issues.  These records are replete with reference to 
complaints and treatment for the left ankle disability.  

During a May 2004 VA foot examination, the veteran reported 
the history of his ankle disability as a result of an injury 
suffered in a parashoot jump.  On examination, there was a 
shooting type discomfort when palpation was performed on the 
tibial nerve area at the ankle joint level bilaterally, with 
the left worse than the right.  There was 0 degrees of dorsal 
flexion at maximum range of pain on the medial ankle joints 
bilaterally.  There was 30 degrees plantar flexion, painful 
at the end range of motion.  The veteran had 10 degrees of 
eversion and 20 degrees of inversion bilaterally.  The 
examiner noted decreased range of motion after repetitive use 
most likely due to swelling and pain and commented that it 
would result in approximately 10 percent loss in range of 
motion.  The veteran was diagnosed with limited motion of the 
ankle bilaterally.

During the September 2006 VA joints examination, the veteran 
complained of pain, weakness, stiffness, swelling, 
instability, fatigability, and lack of endurance in his 
service-connected left ankle.  Additionally, he described 
flare-ups that occurred daily with a pain intensity rated as 
10 on a scale of 1-10.  Precipitating factors of the flare-
ups were activity and lifting.  The flare-ups were relieved 
by rest, ice, heat, and medication.  As a result of his 
disability, the veteran reported difficulty with navigating 
up and down stairs, exercising, bathing, and cooking.  This 
disability adversely affected some of the veteran's daily 
activities including walking, driving, and recreational 
activities.

On examination, he had dorsiflexion 0-20 degrees, plantar 
flexion 0-45 degrees, inversion 0-30 degrees, and eversion 0-
20 degrees.  The veteran's gait was described as antalgic on 
the left.  He did not have evidence of anklyosis.  There was 
lack of endurance and limitation of motion after repetitive 
use (dorsiflexion reduced to 0-10 degrees).

III.	Unstable left ankle

The RO has assigned the veteran's 10 percent evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5271.  Under Diagnostic 
Code 5271, a 10 percent evaluation is assigned for moderate 
limited motion of the ankle.  A 20 percent evaluation is in 
order marked limited motion of the ankle.

The Board has applied all of the noted criteria to the case 
at hand.  However, the veteran's symptomatology (dorsiflexion 
0-20 degrees, plantar flexion 0-45 degrees, inversion 0-30 
degrees, and eversion 0-20 degrees) cannot equate to marked 
limited motion of the ankle.  Thus an evaluation in excess of 
10 percent is not warranted.

The Board is aware the veteran experienced lack of endurance 
and limitation of motion after repetitive use (dorsiflexion 
0-10 degrees).  However, these additional limitations in 
functional capability are not shown to limit the veteran's 
overall range of movement to a marked degree of disablement.

As there is no evidence of ankylosis or malunion of the os 
calcis or astragalus, no other criteria contemplating the 
ankle joint allow for an evaluation in excess of 10 percent.  
Overall, the preponderance of the evidence is against the 
claim for an evaluation in excess of 10 percent for the 
service-connected unstable left ankle.  Accordingly, the 
appeal is denied.


ORDER

An increased evaluation in excess of 10 percent for the 
service-connected unstable left ankle is denied.


REMAND

VA regulations provide that when the examination does not 
contain sufficient detail, the rating board should return the 
report as inadequate for evaluation purposes. 38 C.F.R. § 4.2 
(2005); see 38 C.F.R. § 19.9 (2005).  See Goss v. Brown, 9 
Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 
569 (1993).  Thus, the Board finds that a more 
contemporaneous VA examination is necessary with regards to 
the veteran's claims for an increased evaluation for the left 
knee disability and service connection for left upper 
extremity radiculopathy.  

During his March 2007 Board hearing, the veteran testified 
that his left knee would lock up; as a result he could not 
walk on it or stand for long periods of time.  He further 
testified and VA treatment records confirm that he was fitted 
with a brace for this left knee disability.  He reported 
constant swelling and redness in the knee.  He testified 
during his last examination in September 2006, the VA 
examiner physically manipulated his knee through all range of 
motion testing.  Without this manipulation, the veteran 
testified that range of motion in his left knee would be 
limited.  In addition he reported that his knee was loose; 
however, the VA examiner advised him it was not loose enough 
to cause concern.  Given this testimony, the Board is of the 
opinion that the veteran should be afforded a new examination 
to determine the current level of severity of his left knee 
disability.

As to his claim for service connection for left upper 
extremity radiculopathy, in the March 2007 Board hearing, the 
veteran testified that he suffered radiculopathy in his upper 
extremities bilaterally, greater on the right side as 
compared to the left.  The Board notes that the VA treatment 
records are replete with complaints, reference and treatment 
for bilateral upper extremity radiculopathy.  The September 
2006 peripheral nerves examination addressed the right upper 
extremity radiculopathy but failed to address the left upper 
extremity radiculopathy.  The Board notes as a result the 
veteran was granted service connection for right upper 
extremity radiculopathy and assigned a 20 percent evaluation 
in an October 2006 rating decision.  As the September 2006 VA 
examination failed to properly address the left upper 
extremity radiculopathy, the Board finds that a more 
contemporaneous examination must be afforded to address this 
claimed disorder.

As noted above, Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) provides that where an appealed claim for service 
connection is granted during the pendency of the appeal, a 
second NOD must thereafter be timely filed to initiate 
appellate review of the claim concerning the compensation 
level assigned for the disability.  In this regard, the Board 
observes that service connection for right upper extremity 
radiculopathy was allowed in an October 2006 rating decision.  
Thereafter, in a February 2007 statement, made through his 
representative, the veteran indicates disagreement with the 
assigned level of compensation for the service-connected 
right upper extremity radiculopathy.  

Additionally, the Board observes in his July 2004 NOD, the 
veteran expresses disagreement with the June 2004 rating 
decision regarding the issue of service connection for a 
"lower extremities" condition.   The Board construes this 
statement as the veteran expressing timely disagreement with 
the June 2004 rating decision denying service connection for 
a claimed bilateral foot disorder.  To date, however, no 
Statement of the Case has been issued regarding these issues. 
It remains incumbent upon the RO to issue a Statement of the 
Case addressing these particular issues, and, as indicated in 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), these 
matters must be addressed on remand. See also 38 C.F.R. § 
19.26 (2004).

Finally, the Board notes the criteria for evaluating spine 
disorders, including those involving intervertebral disc 
syndrome of the cervical spine were substantially revised 
effective September 23, 2002.  Moreover, the remaining 
diagnostic criteria for evaluating spine disorders were 
revised, effective on September 26, 2003.  As the veteran's 
claim for increase was received in November 2003, the revised 
provisions apply; however, to date, the veteran has not been 
given notice of the revised provisions.  The veteran must be 
provided notice of the revised regulations that evaluate 
cervical spine disabilities.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps to 
contact the veteran in order to request 
information referable to any recent medical 
care received by the veteran for his 
service-connected left knee disability and 
all medical care and treatment received for 
the left upper extremity radiculopathy 
since service.  The RO should attempt to 
obtain all clinical records from all 
previously unidentified treatment sources.  

The veteran also should be notified that he 
may submit competent evidence to support 
his claims.  If the RO's search efforts 
prove unsuccessful, documentation to that 
effect must be added to the claims file.  

2.  The veteran should be scheduled for a 
VA examination in order to evaluate the 
current severity of the service-connected 
left knee disability.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination.  All tests and studies, to 
include range of motion testing, that the 
examiner deems necessary should be 
performed.  The examination should include 
a complete rationale for the opinions 
expressed. 

The examiner should determine whether the 
left knee disability is manifested by 
locking, left knee pain, weakness, 
stiffness, instability, fatigability, 
looseness, and swelling.  These 
determinations should be expressed in terms 
of the degree of functional loss due to 
pain. 

3.  The veteran should also be afforded a 
VA examination to determine the nature and 
likely etiology of the claimed left upper 
extremity radiculopathy.  The veteran's 
claims file should be made available to the 
examiner for review in conjunction with the 
evaluation.  All studies deemed necessary 
should be performed.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner should opine as to whether the 
veteran has current left upper extremity 
radiculopathy that at least as likely as 
not (e.g., a 50 percent or greater 
likelihood) had its clinical onset due to 
injury suffered during his period of active 
service.  A complete rationale should be 
given for all opinions and conclusions 
expressed in a typewritten report.  

4.  Additionally, the RO must take 
appropriate steps to issue a Statement of 
the Case concerning the issues of an 
increased evaluation for the service-
connected right upper extremity 
radiculopathy and entitlement to service 
connection for a claimed bilateral foot 
condition.  All indicated development 
should be taken in this regard. The veteran 
should, of course, be advised of the time 
period within which to perfect his appeal.  
38 C.F.R. § 20.302(b) (2006).  

5.  Finally, the RO must take the 
appropriate steps to notify the veteran of 
the revised regulations used to evaluate 
disabilities of the cervical spine.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 
Diagnostic Codes 5235-5243 (2006).  

Then, the veteran should be scheduled for a 
VA examination in order to evaluate the 
current severity of the service-connected 
cervical spine disability.  The claims 
folder should be made available to the 
examiner for review in conjunction with the 
examination.  All tests and studies, to 
include range of motion testing, that the 
examiner deems necessary should be 
performed.  The examination should include 
a complete rationale for the opinions 
expressed.

The examiner should determine whether the 
cervical spine disability is manifested by 
pain, weakness, stiffness, and 
fatigability.  These determinations should 
be expressed in terms of the degree of 
functional loss due to pain.  The examiner 
should also discuss any corresponding 
neurological disorders.

6.  After completion of the above 
development, the veteran's claims should be 
readjudicated.  If the determination 
remains adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto. 

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
CHERYL L. MASON
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


